Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 03/17/2021 in which claims 2, 4, 5, 9-12, and 19 were amended has been entered of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    394
    252
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    443
    636
    media_image2.png
    Greyscale


Claims 2, 6-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sciarrillo et al. (US Pub. 2015/0028280) in view of Kanzawa et al. (US Pat. 8,179,713).
Regarding claim 2, Fig. 8B of Sciarrillo discloses an apparatus, comprising: 
a chalcogenide material memory storage element [814] with a first surface [S1] and a second surface [S2] opposite the first surface, the second surface having a greater area than the first surface [S2 is larger than S1]; 
a first electrode [816] coupled with the first surface [S1]; and 
a second electrode [812] coupled with the second surface [S2] and in electronic communication with the first electrode via the chalcogenide material memory storage element [814, as shows in Fig. 8B, electrode 812 is communicate with electrode 816 via 814].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kanzawa resistive memory cells with two electrodes with different sizes for a purpose of improving conventional resistive memory device with leak current problem. 
Regarding claims 6 and 7, Fig. 8B of Sciarrillo discloses wherein a cross-section of the chalcogenide material memory storage element comprises a trapezoid and wherein the chalcogenide material memory storage element comprises a trapezoidal prism [as shows in Fig. 8B 814 or cross section of 814 has a shape of trapezoid alike].
Regarding claims 8 and 21, Fig. 8B of Sciarrillo discloses wherein the chalcogenide material [814] memory storage element comprises a pyramidal frustum [814 is a frustum shape].
Regarding claim 9, Fig. 8B of Sciarrillo discloses wherein the first surface comprises a first side [S1], the second surface comprises a second side [S2] opposite 
Regarding claim 10, Fig. 8B discloses wherein the first surface [S1] of the chalcogenide material memory storage element and the second surface [S2] of the chalcogenide material memory storage element are connected by a first face bounded by a first side, a second side, a third side, and a fourth side [sides S1, S2, S3, S3 respectively], an wherein the first surface comprises the first side [side of S1], the second surface comprises the second side [side of S2], and wherein the first side [S1] and the third side [S3] form an obtuse angle [O1] and the second side [S2] and the third side [S1] form an acute angle [A1].
Regarding claim 11, Fig. 3A of Sciarrillo discloses wherein: the first electrode [316] comprises a first side [top], a second side [left], a third side [right], and a fourth side [bottom], and wherein the first side [top] of the first electrode [316] and the second side [left] of the first electrode form a substantially 90 degree angle [clearly shows in Fig. 3A] and the first side [top] of the first electrode and the third side [right] of the first electrode from a substantially 90 degree angle, or the second electrode comprises a fifth side, a sixth side, a seventh side, and an eighth side, and wherein the fifth side of the second electrode and the sixth side of the second electrode form a substantially 90 degree angle and the fifth side and the seventh side of the second electrode form a substantially 90 degree angle, or both.
Regarding claim 12, Fig. 8B of Sciarrillo discloses an apparatus, comprising: 
a chalcogenide material memory storage element [814] with a first side [S1], a second side [S2] opposite the first side, a third side [S3] adjacent to the first side [S1] and adjacent to the second side [S2], and a fourth side [S4] opposite the third side [S3], wherein the first side [S1] and the third side [S3] form an obtuse angle [O1], and the second side [S2] and the third side [S3] form an acute angle [A1]; 
a first electrode [816] coupled between the first side [S1] of the chalcogenide material memory storage element and a first access line [like connect to 816, similar to 106 in Fig. 1]; and  Page 3 of 6App. No.: 16/518,847PATENT 
Preliminary Amendment dated September 25, 2019a second electrode [812] coupled between the second side [S2] of the chalcogenide material memory storage element and a second access line [804].
Sciarrillo does not specifically disclose the first electrode comprising a first rectangular surface having at least one side that forms a first right angle with the first surface and the second rectangular surface having at least one side that forms a second right angle with the second surface. However, Fig. 23 of Kanzawa discloses a resistive memory cell having memory element [184+185] between first electrode [186] and second electrode [183], the first electrode comprising a first rectangular surface having at least one side [SS1] that forms a first right angle with the first surface [S1] and the second rectangular surface having at least one side [SS2] that forms a second right angle with the second surface [S2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kanzawa resistive memory 
Regarding claim 13, Fig. 8B of Sciarrillo discloses wherein the first side [S1] and the forth side [S4] form a second obtuse angle [O2] and the second side [S2] and the fourth side [S4] form a second acute angle [A2].
Regarding claim 14, Fig. 8B of Sciarrillo discloses wherein a portion of the first electrode [816] in contact with the first side [S1] has less area [because S1 is smaller than S2] than a portion of the second electrode [812] in contact with the second side [S2].
Regarding claim 15, Fig. 8B of Sciarrillo discloses wherein the chalcogenide material memory storage element comprises a self-selecting memory component [810B, which is a selecting switch].
Regarding claim 18, Fig. 8B of Sciarrillo discloses wherein a logic state of the apparatus is based at least in part on a threshold voltage [paragraph 0023] of the chalcogenide material memory storage element in contact with the first electrode [816].
Regarding claim 19, Fig. 8B of Sciarrillo discloses an apparatus, comprising: 
a memory cell stack comprising a chalcogenide material memory component [814] that comprises:  Page 4 of 6App. No.: 16/518,847PATENT Preliminary Amendment dated September 25, 2019 
a first face bounded by a first side [S1], a second side [S2], a third side [S3], and a fourth side [S4], wherein the first side [S1] and the third side [S3] form a first obtuse angle [O1] and the second side [S2] and the third side [S3] form a first acute angle [A1], and 

Sciarrillo does not specifically disclose an electrode coupled with the first side and the fifth side and comprising a rectangular prism. However, Fig. 23 of Kanzawa discloses a resistive memory cell having memory element [184+185] between first electrode [186] and second electrode [183], an electrode [186] coupled with the first side [S1] and the fifth side and comprising a rectangular prism [186 is a rectangular prism].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kanzawa resistive memory cells with two electrodes with different sizes for a purpose of improving conventional resistive memory device with leak current problem. 
Regarding claim 20, Fig. 8B of Sciarrillo discloses wherein: the first side [S1] of the first face is located above the second side [S2] of the first face, the fifth side [similar to S1] of the second face is located above the sixth side [similar to S2] of the second face; 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sciarrillo et al. (US Pub. 2015/0028280) in view of Kanzawa et al. (US Pat. 8,179,713) and further in view of Miyake et al. (US Pub. 2007/0125953).
Regarding claims 3-4 and 16-17, Sciarrillo discloses all claimed invention, but does not specifically disclose wherein the chalcogenide material memory storage element comprises selenium and wherein a concentration of the selenium relative to the first surface or the second surface is based at least in part on a polarity of a voltage across the chalcogenide material memory storage element between the first electrode and the second electrode, wherein the concentration corresponds to a logic state. However, Fig. 1 of Miyake discloses a semiconductor memory device, having chalcogenide material comprising selenium, and the concentration of selenium is relative to the voltages apply to the electrode, wherein the concentration corresponds to a logic state (can be any state) [paragraph 0014].
Since Sciarrilo and Miyake are both from the same field of semiconductor device, the purpose discloses by Miyake would have been recognized in the pertinent art of Sciarrilo.

Regarding claim 5, Fig. 1 of Sciarrilo discloses wherein a logic state of the apparatus is based at least in part on programming the chalcogenide material memory storage element using the polarity of the voltage [the memory storage is programmed base on voltages on line 106 and 104].

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825